Citation Nr: 1622097	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-25 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II.

2.  Entitlement to increased ratings for bilateral lower extremity peripheral vascular disease, noncompensable prior to July 17, 2014, and in excess of 40 percent thereafter.

3.  Entitlement to total disability based on individual employability (TDIU).


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970 and from February 1971 to October 1972.  His service included service in the Republic of Vietnam, and the presumptive exposure to Agent Orange.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 20 percent rating for diabetes mellitus.

The October 2013 rating decision denied entitlement to service connection for erectile dysfunction.  The Veteran filed a timely notice of disagreement with this decision, and the issue was addressed in the June 2014 Statement of the Case.  However, the Veteran singularly appealed the increased rating for diabetes on his substantive appeal.

The October 2013 rating decision additionally denied entitlement to service connection to peripheral vascular disease.  The Veteran filed a timely notice of disagreement with this decision.  In a June 2014 rating decision, the RO granted entitlement to peripheral vascular disease in both lower extremities.  As this is a full grant of the benefit on appeal, this issue is no longer on appeal.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, in June 2013, the Veteran provided a statement from his wife that due to his diabetes, and other service-connected disabilities, the Veteran was unable to continue working, and therefore retired from his job of 29 years.  As such, a claim for TDIU is raised and addressed in this decision.

The issue(s) of entitlement to TDIU and increased ratings for peripheral vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus, type II, does not require the regulation of activities and has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider, plus complications.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A May 2013 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran's service treatment records, VA treatment records, and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

In September 2012 and August 2013 the Veteran was afforded VA examinations; as the examiners made all required findings and expressed requested opinions with supporting rationale, the examinations are adequate for adjudication.  38 C.F.R. § 3.159I (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that additional, relevant, evidence, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The  Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the Veteran's disabilities have not significantly changed and that a uniform evaluation is warranted for the period considered.

The Veteran's diabetes mellitus is currently rated as 20 percent disabling under Diagnostic Code (DC) 7913.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is warranted. 

When a Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling. 

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913. 

Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, DC 7913.

A December 2009 rating decision granted service connection for diabetes mellitus and provided an initial 20 percent rating.  The rating decision indicated that the Veteran failed to report to a scheduled VA examination, and so the determination was based on the evidence of record.  The evidence of record consisted of VA treatment records diagnosing diabetes mellitus, and treatment with Metformin.  

A December 2009 VA treatment record included a physician providing "education on the benefits of diet and exercise and weightless to [the Veteran]" to help control his diabetes mellitus.

Private treatment records from Lebanon Cardiology from May 2011, December 2012, June 2013 and July 2013 included suggestions that the Veteran adapt an exercise program, and included discussion of exercise regime and diet.

In September 2012, the Veteran was afforded a VA examination.  It was noted his then current treatment for diabetes mellitus was oral hypoglycemic agents.  The examiner did not mark that his diabetes mellitus required a restricted diet or insulin injections.  He did not require regulation of activities as part of the medical management of diabetes mellitus.  He had no hospitalizations for ketoacidosis or hypoglycemia episodes in the prior 12 months.  He had no unintentional weight loss or progressive loss of strength.  He did not have diabetic peripheral neuropathy, nephropathy or renal dysfunction, or diabetic retinopathy.  It was noted that the Veteran's diabetes did not impact his ability to work, and that his "control [was] improving significantly."

In a January 2013 statement, the Veteran reported to the VA that he was recently placed on an additional diabetic medication and that his doctors were "trying to void insulin therapy."  He argued that his diabetes had worsened, and, therefore, he was entitled to an increased rating.

In June 2013, the Veteran's wife provided a statement that the Veteran's sugar was erratic at times, causing extreme exhaustion.  He was not able to do some of the tasks he once did.  "Do to these problems it became difficult for him to continue working, therefore, he retired from his job of 29 years."

In August 2013, the Veteran was afforded a second VA examination.  The examiner noted the Veteran was diagnosed with diabetes in 2010.  At the time of the examination, his diabetes was "managed by restricted diet, prescribed insulin 1 injection per day, prescribed oral hypoglycemic agents."  The examiner noted that the Veteran's did not require regulation of activities as part of the medical management of his diabetes mellitus.  His diabetic care was managed with physician visits less than twice per month.  He had zero episodes of ketoacidosis and zero episodes of hypoglycemia which required hospitalization in the prior 12 months.  He did not have unintentional weightless or progressive loss of strength attributable to diabetes mellitus.  The examiner noted the Veteran's erectile dysfunction preceded his diagnosis of diabetes mellitus by about 10 years.  The examiner marked that the Veteran's diabetes mellitus did not impact his ability to work.  The Veteran's employment, if any, was not listed in this examination or in his heart and arteries examinations.  

In a November 2013 statement, the Veteran noted that his 20 percent rating was continued because he was on insulin, an oral hypoglycemic agent and a restricted diet.  "The problem with this decision is that in November 2012 when I applied for the increase I was NOT on Insulin.  At that time I was only 2 pills 2 times/day, and of course my diet."  He noted that he started insulin in April 2013.  He noted that he had several increases in medication from November 2012 to the present.  He argued that in August 2013 his VA physician had informed him that starting insulin was an "automatic increase in compensation."  

In June 2014, the Veteran reported he was insulin-dependent, as well as on oral medication.  It "goes without saying that my diet would of course be restricted with diabetes, and my diabetes DOES restrict me from certain activities, depending on my blood sugar level at the time.  My ability to do activities that I once did without effort, has decreased greatly."

In October 2014, the Veteran provided a statement that he was on the Novolog Pen five units, three times daily, as well as Lantus 14 units at bedtime, and "cutting back on some of my activities when I feel my sugar fluctuating."  He also continued to take oral medication in the morning and at night.

In March 2015, the Veteran again argued that he would like an increased rating because he was now insulin-dependent, and stated that he was previously only on oral medication.  In a July 2015 statement, the Veteran again noted that he was not insulin-dependent when he was initially granted his 20 percent rating, and that his diabetes had worsened since then, now requiring insulin.

Based on the foregoing evidence, the Board finds that the Veteran's diabetes mellitus most nearly approximates a 20 percent disability rating.  The criteria for the higher 40 percent rating have not been met.  The criteria for a 40 percent rating under DC 7913 are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  

"Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  It is clear that the term regulation of activities should be read in the context of how physical activities can adversely affect one's ability to control a diabetic condition.  Here, the record contains treatment records were providers have attempted to get the Veteran to exercise.  He was instructed in several treatment records that he needed to control his diet and exercise, and to attempt to control his weight, for his own health.  There is no indication that a medical treatment provider has found that he should avoid strenuous activities.  The Board notes that the 2012 and 2013 VA examiners, and the Veteran's treatment providers have not instructed him to avoid strenuous activities in order to control his diabetic condition.  The Veteran's wife has indicated that his diabetes mellitus impacted his ability to work; however, the treatment records available and the VA examination reports do not indicate that medical providers have suggested the regulation of activities, to include avoidance of strenuous occupational activities.

The Board has considered the Veteran and his wife's lay statements regarding regulation of his activities.  The Veteran is competent to state the type of treatment he receives for diabetes, but the treatment records and VA examination reports do not support a finding of a prescribed "regulation of activities" as defined by DC 7913.  Thus, the weight of the evidence establishes that the Veteran has not been advised by a medical professional to avoid of strenuous occupational and recreational activities due to his diabetes.

The Veteran is competent to report symptoms of his diabetes because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran and his wife are not, however, competent to identify a specific level of disability of his diabetes according to the appropriate DC criteria.  Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which diabetes is evaluated.

Additionally, the record does not reflect that the Veteran meets the criteria for a ratings in excess of 40 percent, as the ratings for 60 and 100 percent continue to require regulation of activities, in addition to more advanced symptoms.  

The Board recognizes the Veteran's complaints that his diabetes has worsened since he was initially granted service connection and a 20 percent rating.  The record reflects that his diabetes mellitus has worsened since he was service connected.  He has had increased oral medications, and was subsequently started on insulin injections during the course of the appeal.  However, the criteria is clear that a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  Although his diabetes has worsened, it has not reached the next criteria level for an increased rating of requiring the regulation of activities.

The Board notes that the RO separately denied entitlement to special monthly compensation for loss of use of a creative organ (claimed as service connection for erectile dysfunction).  The Veteran did not appeal this decision.  The Board also notes that VA examiners found that the Veteran's erectile dysfunction was not a complication of his diabetes mellitus, as it was present for several years prior to his diagnosis of diabetes mellitus.  In a June 2014 rating decision, the Veteran was granted service connection for bilateral peripheral vascular disease.  The staged ratings for this grant of service connection are addressed in the remand section of this appeal.  The record does not indicate, and the Veteran's statements have not reported, other diabetic complications which have not already been addressed or are not otherwise service connected (peripheral vascular disease).

The Board finds that the increased rating claim must be denied.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus requires regulation of activities at any time during the rating period, or that he requires visits to a diabetic care provider more than twice per month.  Accordingly, the Board concludes that the symptoms more closely approximate the criteria for the currently assigned 20 percent rating.  In reaching that conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application.  Hart, 21 Vet. App. at 509-10.

Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology-which includes treatment with hypoglycemic agents, insulin, and regulation of diet.  Thus, the Veteran's current schedular rating under the general rating criteria for disabilities of the endocrine system are adequate to fully compensate his for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R.§  3.321(b)(1) is not warranted.



ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

Peripheral vascular disease

In a June 2014 rating decision, the RO granted entitlement to service connection for peripheral vascular disease of the lower extremities and provided two noncompensable ratings.  In a June 30, 2014 statement (received in July 2014), the Veteran provided a statement that he had received a notification letter regarding his appeal that day, and that he felt the decision was incorrect.  He went on to state that he was supposed to have a vascular test done on his legs, but that the test was missed by the VA, so he had it completed the day of his letter.  He questioned how he could be evaluated without having the vascular test on his legs completed.  

The June 30, 2014 notification letter in the record described the RO's decision to provide noncompensable ratings for the Veteran's service-connected peripheral vascular disease.  Although he did not word his statement as a notice of disagreement with the ratings provided, this is inferred by his stating he felt the decision was incorrect and his statement questioning how he could be evaluated without testing.  As such, the Veteran provided a timely NOD.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

In a November 2008 rating decision, the Veteran's claim for TDIU was initially denied.  At that time, he failed to return VA TDIU forms.  Treatment records from October and November 2009 indicated that the Veteran was employed as a manager for a pharmaceutical packaging company for the prior 24 years.  He stated that he was having "interpersonal symptoms on the job" in relation to his mental health treatment.

More recently, in a June 2013 statement, the Veteran's wife provided a statement that the Veteran's problems (specifically in relation to his diabetes and complications) made it too difficult for him to continue working, and he retired from his job after 29 years.

The Veteran's 2013 diabetes VA examination simply marked that the Veteran's diabetes mellitus did not interfere with his ability to work, without addressing whether he was still working, if he retired, etc.  The July 2014 examination noted his peripheral vascular disease resulted in claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and that they resulted in trophic changes.  The examiner noted that the Veteran's vascular condition impacted his ability to work because he was intolerant of excessive, repetitive, or prolonged activity of either lower extremity and intolerant of ascending and descending stairs, and prolonged walking.  The Veteran's peripheral vascular disabilities are on appeal for increased rating, and therefore, his TDIU claim is intertwined.

As such, on remand the Veteran should be sent the VA TDIU forms for completion and provided with any necessary evaluations to determine if his service-connected disabilities result in the inability to obtain or maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VA Form 21-8940 and request he provide details regarding his employment history and education.  Inform him to provide the name and address of prior employers.  VA Forms 21-4192 should be sent to the Veteran's reported prior employers.

2.  Thereafter, schedule the Veteran for VA examination(s) to ascertain the current severity of his service-connected disabilities, to include a discussion as to the functional impairment resulting from his service-connected disabilities.  The examiner should provide a rationale for all opinions expressed.

3.  Issue a statement of the case (SOC) regarding the Veteran's claim of entitlement to increased staged ratings for bilateral lower peripheral vascular disease.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

4.  After completion of the above and any additional development deemed necessary, the issue of entitlement to TDIU should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


